Citation Nr: 0633181	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than October 19, 
2000 for a 100 percent disability rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington that granted the veteran's claim of 
increased rating for post-traumatic stress disorder (PTSD), 
awarding him an evaluation of 100 percent, and an effective 
date of October 19, 2000.  The veteran perfected a timely 
appeal of this determination to the Board.


FINDINGS OF FACT

1.  In July 1986, the veteran was granted service connection 
for PTSD with a disability rating of 0 percent.

2.  In April 2001, the veteran was granted an increased 
rating for PTSD from 0 percent to 100 percent; the date of 
receipt of the veteran's increased rating claim for PTSD was 
October 19, 2000.

3.  It was not factually ascertainable that an increase in 
disability occurred at any point in the year preceding the 
veteran's October 19, 2000 claim.

4.  VA treatment records dated from February 1982 to February 
1983 predate the RO's July 1986 decision granting the veteran 
entitlement to service connection with a disability rating of 
0 percent.






CONCLUSION OF LAW

The criteria for an effective date earlier than October 19, 
2000, for a 100 percent evaluation for PTSD, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In a January 2001 letter, VA informed the veteran of his and 
VA's respective duties for obtaining evidence, and asked him 
to submit evidence in his possession to the AOJ.  However, VA 
did not properly inform the veteran of what evidence was 
required to substantiate his claim for an earlier effective 
date.

Nonetheless, the Board finds that this defect in notice was 
not prejudicial to the veteran.  In a September 2001 notice 
of disagreement, the veteran argued that he should be given 
an effective date in 1986 because the severity of his PTSD 
symptoms has not changed since that time period.  Also, in an 
October 2004 statement, the veteran's representative argued 
that the veteran is entitled to an earlier effective date 
under 38 C.F.R. § 3.157 because VA records indicate that the 
veteran's symptoms became worse at an earlier date than 
October 19, 2000.  Thus, the Board finds that despite 
inadequate notice provided to the veteran on the requirements 
of establishing an effective date for benefits, he had 
knowledge of what information and evidence was needed to 
establish an earlier effective date, and was not prejudiced 
by the deficient VCAA notice.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
include VA psychiatric treatment records dating back to the 
early 1980s, written statements by the veteran and his 
representative, and the transcript of the veteran's October 
2004 hearing before the Board.  The veteran has had 
opportunity to submit any additional records indicating that 
an earlier effective date is warranted.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

Earlier Effective Date for a 100 Percent Rating for PTSD

The veteran argues that he is entitled to an effective date 
earlier than October 19, 2000 for his rating of 100 percent 
for PTSD.  Specifically, the veteran argues that he is 
entitled to an earlier effective date under 38 C.F.R. 
§ 3.157.

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, the effective date 
for an increased rating for disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if a claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.157(b), once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
report of examination or hospitalization by VA or uniformed 
services is accepted as an informal claim for increased 
benefits or an informal claim to reopen.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital is accepted as the date of 
receipt of a claim.  These provisions apply only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157(b).

In the instant case, the veteran was granted service 
connection for PTSD in July 1986.  The date of receipt of the 
veteran's increased rating claim for PTSD was October 19, 
2000.  Based on the evidence of record, it was not factually 
ascertainable that an increase in disability occurred at any 
point in the year preceding the veteran's October 19, 2000 
claim.  Therefore, under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400, no earlier effective date than October 19, 2000 is 
warranted.

With respect to 38 C.F.R. § 3.157, the veteran argues that VA 
hospital treatment records dated from February 1982 to 
February 1983 serve as an informal claim for benefits, and 
that the veteran's effective date for his 100 percent 
disability rating should be the date of those records.

However, even assuming that these VA treatment records are 
sufficient evidence that the criteria for a 100 percent 
disability rating had been met on the date of the records, 
such records predate the RO's July 1986 decision granting the 
veteran entitlement to service connection with a disability 
rating of 0 percent.  The provisions of 38 C.F.R. § 3.157 
thus could not apply prior to that time.  Therefore, to the 
extent that any claim for benefits for PTSD could have been 
raised in the time period of February 1982 to February 1983, 
such claim was adjudicated in the July 1986 decision, which 
was not appealed by the veteran.  Thus,  38 C.F.R. § 3.157(b) 
does not apply in this case, the VA hospital treatment 
records dated February 1982 to February 1983 cannot serve as 
the veteran's informal claim for increased rating, and such 
records provide no basis for an effective date prior to 
October 19, 2000.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date earlier that October 19, 
2000 for a 100 percent evaluation for post-traumatic stress 
disorder is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


